Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered October 29, 1992, which convicted defendant, upon his plea of guilty, of robbery in the first degree and sentenced him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
In light of defendant’s unsubstantiated claims of innocence, the court’s limited inquiry into defendant’s motion to withdraw the plea was sufficient (People v Baez, 188 AD2d 365). Moreover, defendant was not denied an opportunity to present his claims because of the court’s warning that he would be "gagged” if he continued to speak. This warning was issued after defendant had twice interrupted the proceedings and after the court had made inquiry into defendant’s application and denied it. In any event, the court’s warning did not prevent defendant from speaking on two more occasions after its issuance. Even on those occasions, defendant failed to provide the court with a basis for granting the motion. In addition, the court was entitled to rely on the plea colloquy, which established defendant’s guilt (People v Kirkland, 193 AD2d 407, lv denied 82 NY2d 708) and which revealed that the plea was knowing and voluntary. Concur—Rosenberger, J. P., Wallach, Rubin and Mazzarelli, JJ.